Citation Nr: 1703679	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1971 to September 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the cause of the Veteran's death.

In an October 2011 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (Joint Motion), an August 2012 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion.  Thereafter, the Board remanded for additional development in March 2013.

Regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In March 2013, the Board remanded the appeal for further development.  The Board requested that the Veteran's personnel records be obtained and that the appropriate records center should be contacted to determine whether the USS Shasta handled or transported nuclear weapons from December 1972 to September 1974.  The Board further instructed that the claims file be reviewed for a medical opinion as to exposure to nuclear weaponry caused or materially contributed to the Veteran's terminal gastric cancer.  

In accordance with the mandates of the remand, service personnel records were obtained and associated with the claims file.  Additionally, the appellant's senator obtained records from the Naval History and Heritage Command records of the USS Shasta between 1972 and 1974.  A letter from the Director of the Naval History and Heritage Command associated with those records notes that the command history reports do not refer to the storage and movement of nuclear weapons.  The director states that the 1974 command history does, however, mention that the USS Shasta underwent a nuclear weapons acceptance inspection.  It was noted that the Bureau of Medicine held records such as dosimeter readings for Navy personnel who served in positions determined to be at risk for radiation exposure.  Dosimetry readings have not been obtained.

In January 2016, the claims file was sent to a VA examiner for a medical opinion as to whether the evidence showed a relationship between the Veteran's death and any contact with nuclear weaponry.  Following a review of the evidence, the examiner found that the Veteran's risk factors for gastric cancer would have a heavier weight than moving possible nuclear components or weapons.  The examiner noted that he was unable to locate the Veteran's death certificate in the claims file, further the examiner noted that if these were present on the USS Shasta there should be a radiation officer log which could be reviewed.  

Given that the appellant argues that the Veteran's gastric cancer was due to in-service exposure to radiation, additional efforts should be made in order to determine whether the Veteran was exposed to radiation and the extent of that exposure, if any.

Following such development, the claims file should be returned to a VA examiner who thoroughly reviews the claims file, to include the Veteran's death certificate, for a medical opinion as to whether the Veteran's gastric cancer is related to any exposure found.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the U.S. Navy Bureau of Medicine in order to determine whether the Veteran's dosimeter readings are available.  Additionally, request the U.S. Naval Dosimetry Center for dosimetry records of the Veteran covering the period between December 1972 and September 1974 while the Veteran was stationed on the USS Shasta.  

Conduct all necessary additional development pursuant to the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section C, which outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.   

2.  After completing the above directions, forward the claims file to a VA examiner to determine the cause of the Veteran's death.  The examiner should review the claims file and note that review.  The examiner should provide a detailed rationale for all conclusions reached.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that exposure to nuclear weaponry onboard the USS Shasta during the Vietnam War, by moving possible nuclear components or weapons, caused or materially contributed to the Veteran's terminal gastric cancer with metastasis to the liver.

3.  After the development requested is completed, readjudicate the claim for service connection for cause of death.  If the benefit sought remains denied, furnish the appellant and her attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




